EXHIBIT 10.1

 

Execution Version

 

SPECIAL COMPENSATION AGREEMENT

 

    This Special Compensation Agreement (this “Agreement”) is made and entered
into on the 4th day of May, 2016, by and between Triangle Petroleum Corporation,
a Delaware corporation (the “Company”), and Dominic Spencer (“Employee”).

 

W I T N E S S E T H :

 

WHEREAS, Employee is currently employed by the Company; and

 

WHEREAS, the Company and Employee desire to set forth certain terms and
conditions of his continued employment.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

1.     For purposes of this Agreement:

 

(a)     “Bonus Prepayment” shall have the meaning set forth in Paragraph 5
below.

 

(b)     “Cause” shall mean (i) embezzlement or fraud against the Company or any
member of the Company Group committed by Employee, or at his direction or
(ii) Employee’s conviction of, or pleading “guilty” or “ no contest” to a felony
under United States state or federal law in connection with the business of the
Company or the Company Group and results in material economic damage to the
Company or the Company Group.

 

(c)     “Company Group”  shall mean the Company together with any direct or
indirect subsidiaries of the Company.

 

(d)     “Disability” shall mean any physical or mental disability or infirmity
of Employee that has prevented the performance of Employee’s duties for a period
of (i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period.  Any question as to
the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld).  The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

 

(e)     “Good Reason” shall mean, without Employee’s consent, (i) a diminution
in Employee’s title, duties, or responsibilities, (ii) a reduction in base
salary or STI Award, (iii) the failure of the Company to pay any compensation
hereunder when due or to perform any other obligation of the Company hereunder,
or (iv) the relocation of Employee’s principal place of employment to a country
other than the United States.

 

(f)     “Repayment Lapse Date” shall mean the earlier of the one year
anniversary of the date first set forth above or the date of a Reorganization.

 





--------------------------------------------------------------------------------

 



(g)     “Reorganization” shall mean (i) the consummation of any agreement for
the restructuring or recapitalization of the Company Group’s balance sheet, that
is achieved, without limitation, through (A) a solicitation of waivers and
consents from some or all existing debtholders that results in a material
modification of covenants in existing indebtedness, (B) settlement or
forgiveness of a material portion of existing indebtedness, (C) conversion of a
material portion of existing indebtedness into equity, (D) an exchange offer
including the issuance of new securities in exchange for a material portion of
existing indebtedness, or (E) other similar transaction or series of
transactions, and (ii)  the consummation of a sale of all or substantially all
of the assets of the Company Group, on a consolidated basis, or a majority of
the outstanding stock of the Company in one or more transactions.    For
purposes of this definition, a material portion of existing indebtedness must
include a majority of the company group's currently consolidated and outstanding
unsecured funded indebtedness.

 

(h)     “STI Award” shall have the meaning set forth in Paragraph 3 below.

 

2.     Effective as of the date first set forth above, Employee shall be paid an
annualized base salary, payable in accordance with the regular payroll practices
of the Company, of USD $450,000.

 

3.     Effective as of the date first set forth above, in respect of the
one-year period following such date Employee shall be eligible for a short-term
incentive award in an amount of up to $450,000, one half of which shall be
subject to prepayment in accordance with Paragraph 5(b) below (the portion of
such incentive award that is not subject to such prepayment, the “STI Award”). 
The STI Award shall be tied directly to performance measures established by the
Compensation Committee of the Board of Directors of the Company and, subject to
the provisions of Paragraph 4 hereof, shall be conditioned on Employee’s
continuous employment through the one year anniversary of the date first set
forth above and shall be paid as soon as practicable following such anniversary,
but in no event later than 2½ months thereafter.

 

4.     In the case of:

 

(a)     Employee’s termination due to death or Disability, the Company shall pay
to Employee (i) any unpaid STI Award that had become payable on or before the
date of employment termination, which amount shall be paid on the sixtieth
(60th) day following the termination date, and (ii) any STI Award that would
have been payable in the absence of Employee’s death or Disability, pro-rated
for the period Employee worked prior to his death or Disability, which amount
shall be paid at such time STI Awards are paid to other senior executives of the
Company, but in no event later than one day prior to the date that is 2½ months
following the first anniversary of the date first set forth above; or

 

(b)     Employee’s termination by the Company without Cause or by Employee for
Good Reason, the Company shall pay to Employee (i) any unpaid STI Award that had
become payable on or before the date of employment termination, which amount
shall be paid on the sixtieth (60th) day following the termination date,
and (ii) the target STI Award, pro-rated for the period Employee worked prior to
such termination, which amount shall be paid at such time STI Awards are paid to
other senior executives of the Company, but in no event later than one day prior
to the date that is 2½ months following the last day of the fiscal year in which
such termination occurs.

 



2

 

--------------------------------------------------------------------------------

 



5.     In connection with his entry into this Agreement, the Company shall pay
to Employee on or as soon as practicable and in any event within three days
following the date hereof the following:

 

(a)     a cash retention bonus in the amount of $1,000,000, and

 

(b)     a guaranteed short-term bonus prepayment of $225,000 (together with the
payment described in the foregoing subparagraph (a), the “Bonus Prepayment”).

 

If Employee’s employment with the Company shall terminate before the Repayment
Lapse Date for any reason other than a termination (i) by reason of death or
Disability, (ii) by the Company without Cause, or (iii) by the Executive with
Good Reason, Employee shall repay to the Company, not more than five (5) days
following such termination, an amount equal to the amount of the Bonus
Prepayment multiplied a fraction, the numerator of which is 365 minus the number
of days worked following the date hereof and the denominator of which is 365.

 

6.     Employee’s employment by the Company shall remain “at-will” and shall be
terminable by either the Company or Employee at any time for any reason.  Except
as otherwise provided in this Agreement or as otherwise provided pursuant to
applicable programs of the Company, Employee shall be entitled to no
compensation by reason of his termination of employment.

 

7.     The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
security taxes, as shall be required by applicable law.  Employee acknowledges
and represents that the Company has not provided any tax advice to him in
connection with this Agreement and that he has been advised by the Company to
seek tax advice from his own tax advisors regarding this Agreement and payments
that may be made to him pursuant to this Agreement.

 

8.     This Agreement constitutes the entire understanding and agreement of the
parties hereto regarding the subject matter hereof.  This Agreement supersedes
all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the parties relating to the subject
matter of this Agreement.

 

9.     This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

 

 

[Signature Page Follows]

 

 

 



3

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

/s/ Jonathan Samuels

By: Jonathan Samuels

Title: President and CEO

 

 

 

EMPLOYEE

 

 

 

/s/ Dominic Spencer

Dominic Spencer

 

4

 

--------------------------------------------------------------------------------